—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Joy, J.), both rendered February 14, 1991, convicting him of assault in the second degree (two counts, one count under each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that his pleas should be vacated has not been preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Rhodes, 176 AD2d 828), and we decline to review the issue in the exercise of our interest of justice jurisdicton. Bracken, J. P., Miller, O’Brien and Pizzuto, JJ., concur.